Citation Nr: 1102850	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include degenerative lumbar disk disease status post 
laminectomy.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes and/or 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active duty service in the US Navy from July 1965 
to April 1967, with additional periods of active duty for 
training (ACDUTRA).  He also had active duty service in the US 
Marines from March 1969 to November 1969.

This matter is on appeal from a March 2008 rating decision issued 
by the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened a previously denied claim of 
service connection for a low back disability and denied the issue 
on the merits.  Service connection for erectile dysfunction was 
also denied.

The Board is required to consider the question of whether new and 
material evidence has been received to reopen the Veteran's claim 
of entitlement to service connection for a low back disability 
without regard to the RO's determination.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  In a March 2007 rating decision, 
the RO denied service connection for a low back disability.  That 
decision was not appealed and would ordinarily be final.  38 
U.S.C.A. § 7105 (West 2002).  However, the evidence received 
since that decision includes previously unconsidered service 
department records, including service treatment records, that are 
pertinent to the claim.  VA is therefore, required to reconsider 
the issues without requiring new and material evidence to reopen 
the claim.  38 C.F.R. § 3.156(c) (2010).

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.  
Additional evidence presented at the hearing was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Back 

The Veteran seeks service connection for a low back disability, 
to include degenerative lumbar disk disease status post 
laminectomy.

Service treatment records show that in December 1966 show the 
Veteran was treated for complaints of back pain following a truck 
accident.  The notes indicate that he was pinned in the cab of 
his truck during this accident.  Initial physical findings 
included marked tenderness on the left paravertebral area and the 
left anterior costophrenic space.  X-rays of the thoracic and 
lumbar spine were negative.  The Veteran was diagnosed with a 
muscle sprain and released from duty for 5 days.  Additional 
notes dated in January 1967 show that he was following a low back 
pain regimen without improvement and that his pain persisted.  
His spine was normal on examination, although mild spasm was 
noted on the left.  He was given light duty.  Upon discharge 
examination in April 1967, the spine was shown to be normal.  

Service personnel records reflect the Veteran had a second period 
of active duty service in the US Marine Corp beginning in March 
1969.  On his enlistment examination in February 1969, a back 
disorder was not noted.  On his Report of Medical History, the 
Veteran denied having back trouble of any kind.  A clinic note 
dated in October 1969 shows that he complained of low back pain.  
Paravertebral pain was noted objectively.  The diagnosis was 
muscle ache.  A separation examination in November 1969 shows a 
normal spine.

Post-service private medical records and VA outpatient treatment 
records reflect treatment for low back pain with radicular 
symptoms since January 2003.  The Veteran underwent a lumbar 
laminectomy, L3-L5 in January 2003 for lumbar stenosis; lumbar 
degenerative disk disease.  The hospital records note a long 
history of low back pain.  Additional private and VA treatment 
records reflect ongoing complaints of low back pain with 
radicular symptoms.

In oral testimony provided at a recent hearing, the Veteran 
testified that his current back problems had persisted since the 
truck accident injury in service, albeit on an intermittent 
basis.  He stated that he reported his back pain on examination 
prior to discharge, but was discharged anyway.  He also stated 
that since service he has continued to have back pain and 
soreness, with numbness in his legs and knees.  He denied seeking 
any treatment for his back complaints until 2003.

The Veteran is also competent to report a continuity of 
symptomatology of low back pain with radicular symptoms since the 
injury in service and his testimony in this regard is credible.  
Such a report of continuity can serve to satisfy the requirement 
for a nexus between the in-service event and his current 
disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  There is no medical opinion of record 
which addresses the issue of service-related etiology.  
Therefore, the Board finds further development is required for 
such a determination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Erectile Dysfunction 

The Veteran contends that a disability of erectile dysfunction 
was incurred as a result of military service, to include as 
secondary to his service connected diabetes mellitus and/or 
herbicide exposure.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  The Board notes that the provisions of 
38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected disability 
by a service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the nonservice- 
connected disability before an award of service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent changes amount to a substantial change.  See Allen, 7 Vet. 
App. at 447-449.  The Veteran's claim was filed after the 
effective date of the revised regulation.  

The Veteran was afforded a VA diabetes mellitus examination in 
July 2007.  The examiner indicated that erectile dysfunction was 
a genitourinary symptom related to diabetes.  Medication was 
listed as a contributing cause of the erectile dysfunction.  The 
examiner then stated that the most likely etiology of the 
erectile dysfunction was 'history of benign prostate hypertrophy 
patient on Doxazosin.'  Due to the inconsistencies regarding the 
etiology of the current erectile dysfunction, this examination is 
not adequate for the Board's adjudication of the claim on appeal.  
The Board notes further that a rationale was not provided for the 
opinion regarding the etiology of the current erectile 
dysfunction.  Case law provides that once the Secretary 
undertakes to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted, the Veteran also contends that his erectile dysfunction 
could be related to his exposure to Agent Orange.  Service 
personnel records show the Veteran served in Vietnam from June 
1996 to April 1967 with the U. S. Naval Support Activity in 
Danang, Vietnam.  There is no medical opinion of record which 
addresses the issue of service-related etiology with regard to 
presumed herbicide exposure; thus, an opinion is needed.  
McLendon, at 83 (2006).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request recent 
VA medical records pertaining to the veteran that are dated from 
July 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from July 2009.

2.  Thereafter, the RO should make 
arrangements with an appropriate VA medical 
facility for a VA examination to ascertain 
the nature and etiology of the Veteran's low 
back disability.  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

The examiner is asked to express an opinion 
as to whether the Veteran's currently 
diagnosed low back disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically to the 
vehicle accident noted in the service 
records.  The examiner should consider the 
Veteran's credible reports of continuing 
symptomatology since discharge from service.   
The examiner should provide a complete 
rationale for the opinion.   

3.  The RO should make arrangements with an 
appropriate VA medical facility for a VA 
examination to ascertain the nature and 
etiology of the Veteran's erectile 
dysfunction.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

a) The examiner is asked to express an 
opinion as to whether the Veteran's currently 
diagnosed erectile dysfunction is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically to the 
claimed in-service exposure to herbicides.

b) The examiner should also opine as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the erectile dysfunction was caused or 
aggravated by the Veteran's diabetes 
mellitus, to include medication prescribed 
therefore.  The examiner must provide a 
complete rationale for any stated opinion.
4.  Thereafter, the RO should readjudicate 
the Veteran's claims (to include on a 
secondary basis with regard to the erectile 
dysfunction claim).  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


